Opinion issued August 30, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00826-CR
                              NO. 01-16-00827-CR
                            ———————————
                     DONALD ALVIN OWENS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                           Galveston County, Texas
                 Trial Court Case Nos. 15CR0374 & 15CR0375


                          MEMORANDUM OPINION

      Appellant Donald Alvin Owens was indicted on two separate counts of

aggravated sexual assault of a child. See TEX. PENAL CODE § 22.021(a)(1)(B)(iii),

(a)(2)(B). The cases were tried together. A jury convicted appellant of both counts,
and the trial court sentenced him to 45 years in prison on each count, to be served

consecutively. He brings two issues on appeal. Although he did not raise the issues

in the trial court, he argues on appeal that the manner in which the prosecution

conducted its direct examination of the complainant violated his rights to

confrontation and effective assistance of counsel. Also, despite failing to request a

specific unanimity instruction in the jury charge, he argues that the charge

erroneously allowed the jury to reach a non-unanimous verdict.

         We conclude that appellant waived his constitutional arguments about the

complainant’s testimony. Further, on the facts of this case, there was no risk of

jurors being non-unanimous by rendering their verdict based on different episodes

of sexual assault, and thus no egregious harm resulted from the failure to give a

specific unanimity instruction. Accordingly, we affirm the judgment of the trial

court.

                                   Background

         The complainant, A.M., was born in Wichita, Kansas. Between the ages of

three and six, she lived in Texas with her mother and her two brothers. A.M. often

played with the children of Robin and Donald Owens at their home, and she

sometimes spent the night there. The families were connected because A.M.’s

mother dated Robin’s brother. A.M. referred to Donald as “Uncle Donny.”




                                         2
      A.M. moved back to Kansas when she was six years old. Her father and her

grandmother lived in Chanute, approximately 80 miles away from Wichita.

Immediately upon A.M.’s return to Kansas, she started spending weekends in

Chanute with her father and grandmother.

      After a few weeks, A.M. told her grandmother that her “Uncle Donny” had

“s-e-x” with her. A.M. also said that he performed oral sex on her. The

grandmother called a hotline to report the outcry. She was contacted by Child

Protective Services in Kansas, and she was instructed to contact the local police

department to start an investigation, which she did.

      A social worker conducted a recorded forensic interview of A.M. The report

and the recordings were forwarded to the police in La Marque, Texas. Detective S.

Samuelson continued the investigation, and he instructed A.M.’s grandmother to

take the child to a sexual assault nurse examiner in Chanute.

      Appellant Donald Alvin Owens was indicted on two separate counts of

aggravated sexual assault of a child under cause numbers 15CR0374 and

15CR0375. The indictment in cause number 15CR0374 alleged that appellant

intentionally or knowingly caused his sexual organ to “contact and/or penetrate”

the sexual organ of A.M. The indictment in cause number 15CR0375 alleged that

appellant intentionally or knowingly caused the sexual organ of A.M. to “contact




                                          3
and/or penetrate” his “mouth and/or tongue.” Both indictments alleged that A.M.

was younger than six years old at the time of the assaults.

      The cases were tried together. Detective Samuelson testified about his

investigation, in which he interviewed several of A.M.’s family members. He also

interviewed appellant, who “emphatically denied” the allegations. A.M.’s

grandmother testified as an outcry witness.

      At the time of trial, A.M. was eight years old. The State called her as a

witness. Before her direct examination, while the jury was present, the trial court

questioned A.M. to establish that she understood the difference between the truth

and a lie, and her obligation to be truthful. She then took an oath to tell the truth.

      A.M. testified that when she lived in Texas, she would go to “Robin’s”

house to play with her “step-cousins.” She explained that Robin “used to be [her]

step-aunt,” and “Donny” also lived in the house. A.M. sometimes spent the night at

the Owenses’ house, and appellant did something that made her uncomfortable.

She stated that he did it more than one time, and she was in “the bedroom” when it

happened. The prosecutor asked A.M. what happened, and she stated that appellant

hurt her “really bad.”

      Once the State began this line of questioning, A.M. began to respond by

shaking her head from side to side or nodding her head up and down, rather than

providing verbal responses. To assist A.M. in her testimony, the State provided


                                            4
anatomically correct diagrams of male and female figures. A.M. labeled the vagina

as a “potty,” and she used the word “wee” to label the penis.

      The prosecutor then asked A.M. to describe what happened to her using the

terms she had used to label the drawings. A.M. continued to use head gestures to

communicate most of her answers. In most instances, the prosecutor followed up to

elicit a verbal response, such as by asking, “Can you say, ‘yes,’ if you’re

nodding?” or “Is that a ‘yes’?” When the prosecutor began to ask A.M. more

specific details about the sexual abuse, she gave an inaudible answer. The

prosecutor asked A.M. if she would be more comfortable writing her answers, and

she indicated that she would. A.M. was then given a notepad and a marker, and she

was told she could write her answers to the questions on the pad.

      The prosecutor asked A.M. to “write down the part of your body Uncle

Donny hurt.” A.M. wrote the word “Potty.” She was then asked to “write down

what Uncle Donny did that hurt your potty?” A.M. wrote the word “sex.”

      The court instructed A.M. that she could say her answers out loud if she

wished, or she could write them on the notepad. Using the notepad, A.M. testified

that appellant’s “wee” touched her “potty.” The prosecutor then asked A.M. to

demonstrate what happened, using a box of tissues to represent her “potty” and her

hand to represent appellant’s “wee.” The record reflects that A.M. put her hand

inside the tissue box. Using the notepad, A.M. further indicated that white-colored


                                         5
“silk” came out of appellant’s “wee” when it touched her “potty.” Defense counsel

asked to see A.M.’s notes but did not object to the State’s questions or A.M.’s

responses.

      The prosecutor asked A.M. if any other part of appellant’s body touched her

“potty.” She wrote the word “mouth” on a note. As done with the previous note

responses, the prosecutor asked a follow-up question to confirm that A.M. had

written “mouth.” She responded by nodding her head up and down. Defense

counsel then objected, stating, “Your Honor, at this point I’m going to object to her

nodding. I’d like for her to answer the question.” The trial judge instructed A.M. to

verbalize her responses. The prosecutor repeated the question, and A.M. again

responded by nodding her head up and down. The trial judge asked, “is that a

‘yes,’” and A.M. answered “yes” out loud.

      Finally, the prosecutor asked A.M. to write down how appellant’s mouth

touched her “potty.” She initially wrote the word “inside.” The prosecutor asked

A.M. if she had written the word “inside.” A.M. said “yes.” Defense counsel again

objected, arguing that the State was “not allowing the witness to answer the

questions,” and the prosecutor was “leading and testifying” for A.M. The trial

judge told the prosecutor: “I’ve given you a lot of leeway. But we have kind of – I

think she is a smart girl. You can help her get through this.” The prosecutor then

requested a moment to speak to A.M.


                                         6
      During the bench conference, A.M. added the words “my potty” to her last

note. The prosecutor asked A.M. to explain what it meant, and she stated aloud that

appellant put his tongue inside her “potty.” A.M. further testified that “it felt really

uncomfortable” when appellant put his tongue inside her “potty.”

      Seven of A.M.’s eight notes were admitted into evidence without objection.

Defense counsel objected to the final note because A.M. read it aloud. The trial

court admitted the note into evidence over counsel’s objection.

      Defense counsel cross-examined A.M. He asked her about her access to

computers, and whether she knew how to find information on the internet. He

inquired about whether A.M. knew how to use a DVD player, and whether she

watched R-rated movies. He also asked A.M. whether she knew what sex was. She

replied “not quite.” Counsel then instructed her to use the tissue box to

demonstrate “what Uncle Donny did.” She complied. He asked her if “it went

inside.” She responded “yes.” Counsel later asked A.M. to read the note on which

she had written the word “silk,” and he asked if she had ever seen silk before. She

responded “no.” Counsel asked how she would describe “silk,” and A.M. stated

that she did not know. Counsel also asked A.M. what a “wee” is, and she

responded that it is a “boy’s potty.”

      The State called the sexual assault nurse examiner, J. Wilson, as its final

witness. Wilson conducted A.M.’s sexual-assault examination in Kansas. She


                                           7
testified about her experience as a sexual assault nurse examiner and the procedure

for conducting a sexual assault examination. Wilson provided details about the

results of A.M.’s physical examination. She also read the following excerpts from

her written report, which included her notes of her conversation with A.M.:

      Patient stated, “When I used to go and stay there, Donny would come
      into my cousin’s room and take me to the trailer house and lock the
      door.”

      Patient stated he would take my clothes off and he would take off his
      and would touch my private parts.

      ....

      This nurse stated, “Please tell me more about what happened when he
      touched your private parts.”

      Patient stated, “He would lick my private parts with his tongue and
      touch my private parts with his hand.”

      ....

      Patient stated, “One time he put his private part inside my private part
      and I felt something come out.”

      ....

      This nurse asked patient, “Did you feel that more than one time?”

      Patient stated, “No. Just once.”

      This nurse asked patient, “Did Donny wake you up more than one
      time?”

      Patient stated, “Yes. Like, a whole bunch. He would get me in the
      night about every time when I would stay the night with them, but I
      haven’t stayed with my cousins for a long time. They live in Texas.”


                                         8
According to the written report, A.M. also told Wilson that appellant made her

touch his penis, and he made her perform oral sex on him.

      The trial court provided the jury separate instructions on each cause number,

and the jury found appellant guilty of two counts of aggravated sexual assault of a

child. He appeals.

                                     Analysis

I.    Method of direct examination of complainant

      In his first issue, appellant argues that because A.M. responded to questions

at trial with head movements, and she wrote some of her answers on a notepad, he

was deprived of his constitutional rights to confrontation and effective

representation of counsel.

      To preserve an error based on the Confrontation Clause, an objection must

be made in the trial court as soon as the basis for the objection becomes apparent.

E.g., Garrett v. State, 518 S.W.3d 546, 553 (Tex. App.—Houston [1st Dist.] 2017,

pet. ref’d). The objection must be sufficiently specific to make the trial judge

aware of the basis of the complaint. See TEX. R. APP. P. 33.1(a)(1); see also Pena

v. State, 285 S.W.3d 459, 463–64 (Tex. Crim. App. 2009). If the objecting party

fails to clearly convey his complaint in a manner that would afford the trial court

an opportunity to correct the error, he forfeits the complaint on appeal. Pena, 285
S.W.3d at 464; Garrett, 518 S.W.3d at 553.


                                         9
      Appellant contends that he twice objected “that the prosecutor was not

allowing the child to be speak and testifying for her.” The record reflects that

defense counsel did object to A.M. “nodding” in response to a question on direct,

and he requested that she “answer the question.” The trial court instructed A.M. to

respond out loud, and she did. The objection came after A.M. had already

responded, without objection, to other questions using head gestures. Appellant’s

second objection was based on a complaint that the State was “not allowing the

witness to answer the questions,” and defense counsel asserted that the prosecutor

was “leading and testifying” for A.M.

      These objections identified the leading nature of the State’s questions, but

they made no express suggestion that appellant’s constitutional rights were being

compromised. The objections were not sufficiently specific to alert the trial court

to the complaint raised on appeal, in which appellant contends that the State’s

method of direct examination violated his confrontation rights or his right to have

effective representation of counsel. See Pena, 285 S.W.3d at 464 (holding that a

defendant is “obligated to put the trial judge on notice of the specific legal theory”

that forms the basis for his objection, or he later forfeits the complaint on appeal).

Appellant makes no argument that he is entitled to raise these issues for the first

time on appeal despite his failure to properly preserve them at trial.




                                          10
      Accordingly, we conclude that appellant has waived these issues on appeal.

See Gallo v. State, 239 S.W.3d 757, 768 (Tex. Crim. App. 2007) (holding that

appellant waived issue for review by failing to adequately brief why his

unpreserved complaint should be considered for the first time on appeal).

II.   Jury charge

      In his second issue, appellant argues that the trial court erred by failing to

properly instruct the jury that it was required to reach a unanimous verdict as to

one specific incident of aggravated sexual assault for each case. He contends that

the State presented evidence of multiple sexual acts.

      “Texas law requires that a jury reach a unanimous verdict about the specific

felony that the defendant committed.” Cosio v. State, 353 S.W.3d 766, 771 (Tex.

Crim. App. 2011); see also Gomez v. State, 498 S.W.3d 691, 695 (Tex. App.—

Houston [1st Dist.] 2016, no pet.). To be unanimous in its verdict, the jury

must agree upon a single, distinct incident that would constitute commission of the

alleged offense. Cosio, 353 S.W.3d at 771.

      As it pertains to appellant’s complaint in these cases, non-unanimity may

occur when the State charges a defendant with one offense and presents evidence

that he committed the charged offense on multiple but separate occasions. Id. at

772. To ensure unanimity, the charge must instruct the jury that its verdict must be

unanimous as to a single offense. Id. A defendant may choose to require the State


                                         11
to elect a specific criminal act that it relies upon for conviction. See id. at 774. This

choice is strategic and it may be waived or forfeited. Id. at 775. However, even

when the State is not required to elect, the trial judge bears the ultimate

responsibility to ensure unanimity through the instructions in the jury charge. Id. at

776.

       We use a two-step process to analyze an allegation of charge error. Ngo v.

State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). First, we decide whether an

error exists. Id. If we determine that an error exists, we analyze the error for harm.

Id. When, as in these cases, appellant failed make a timely and specific trial

objection to an alleged unanimity error in the charge, we review under the

egregious harm standard set forth in Almanza v. State, 686 S.W.2d 157 (Tex. Crim.

App. 1984). See Cosio, 353 S.W.3d at 776.

       To constitute egregious harm, a charge error must have affected “the very

basis of the case,” “deprive[d] the accused of a valuable right,” or “vitally

affect[ed] his defensive theory.” Gomez, 498 S.W.3d at 696 (quoting Almanza, 686
S.W.2d at 172). To determine whether appellant suffered egregious harm, we

evaluate the error in the light of the entire jury charge, the state of the evidence,

including the contested issues and weight of the probative evidence, the argument

of counsel, and any other relevant information revealed by the record of the trial as




                                           12
a whole. Cosio, 353 S.W.3d at 777. The analysis is done on a case-by-case basis.

Id.

      In cause number 15CR0374, the State alleged one count of aggravated

sexual assault of a child that occurred on or about December 22, 2014. The charge

instructed the jury:

      Now, if you find from the evidence beyond a reasonable doubt that on
      or about the 22nd day of December, A.D. 2014, in Galveston County,
      Texas, the Defendant DONALD ALVIN OWENS, did then and there,
      intentionally or knowingly cause the contact and/or penetration of the
      sexual organ of [A.M.], a child who was then and there younger than
      6 years of age, by the defendant’s sexual organ then you will find the
      Defendant guilty as charged in the indictment.

(Emphasis supplied.)

      In cause number 15CR0375, the State alleged one count of aggravated

sexual assault of a child that occurred on or about December 22, 2014. The charge

instructed the jury:

      Now, if you find from the evidence beyond a reasonable doubt that on
      or about the 22nd day of December, A.D. 2014, in Galveston County,
      Texas, the Defendant DONALD ALVIN OWENS, did then and there,
      intentionally or knowingly cause the sexual organ of [A.M.], a child
      who was then and there younger than 6 years of age, to contact and/or
      penetrate the mouth and/or tongue of the Defendant, then you will
      find the Defendant guilty as charged in the indictment.

(Emphasis supplied.)

      Both charges instructed the jury that any testimony related to extraneous

offenses was to only be considered in determining appellant’s intent, appellant’s or


                                        13
A.M.’s state of mind, or any previous relationship between appellant and A.M. in

connection with the offense. Each charge also included a general unanimity

instruction.

      Appellant contends that the State presented evidence of acts of sexual abuse

that occurred “at multiple locations on multiple occasions.” Accordingly, because

each charge did not instruct the jury that it needed to unanimously base its verdict

on a single offense among those presented, he argues that both charges were

erroneous. When evidence of multiple different instances of conduct constituting

the same offense is presented, neither an extraneous-act instruction nor a general

unanimity instruction is sufficient to ensure a unanimous verdict on a single

incident. See Gomez, 498 S.W.3d at 697.

      The instructions for each cause number alleged aggravated sexual assault of

a child in a different manner. Cause number 15CR0374 alleged that Owens caused

his “sexual organ” to “contact and/or penetrat[e]” A.M.’s sexual organ. Cause

number 15CR0375 alleged that Owens performed oral sex on A.M.

      a. Cause number 15CR0374

      The record demonstrates that the State presented evidence that appellant

vaginally penetrated A.M. with his penis on only one occasion. A.M. testified that

appellant’s “wee” touched her “potty.” The State asked her to demonstrate, using

her hand and a tissue box, how his “wee” touched her “potty.” The record reflects


                                        14
that her demonstration indicated that his “wee” went inside of her “potty.” She

further testified that something “white” and “silky” came out of his “wee.” A.M.

did not say that this happened on more than one occasion. Wilson read a portion of

her written report in which she had noted that A.M. said that “one time,” appellant

“put his private part inside [her] private part.” The State did not present any other

evidence suggesting that appellant penetrated A.M.’s vagina with his penis, or that

he otherwise caused his penis to come into contact with her vagina on any other

occasion. Because the State presented evidence of only one instance of the act

alleged in the court’s charge for cause number 15CR0374, a specific unanimity

instruction was not required. The trial court therefore did not err by failing to

charge the jury further on unanimity in that case.

      b. Cause number 15CR0375

      After A.M. demonstrated that appellant had penetrated her vagina with his

penis, the State asked her if any other part of his body touched her “potty.”

Through oral testimony and written responses on notes, A.M. testified that

appellant put his tongue inside of her vagina. She did not testify that this act

happened more than once.

      Wilson’s testimony revealed that A.M. told her that the abuse happened

when she used to stay at her cousin’s house. Her report described various sexual

conduct, and it established that A.M. told her that appellant had sexually abused


                                         15
her more than once. Wilson read a portion of her report that indicated that A.M.

told her that appellant performed oral sex on her more than once: “Patient stated,

‘He would lick my private parts with his tongue and touch my private parts with

his hand.’” However, Wilson did not testify about additional details of any one

incident, such as an approximate date, specific conduct on a particular date, or

other circumstances which would differentiate multiple instances. The report also

was devoid of any such information.

      The evidence presented did not describe multiple particular instances of the

alleged aggravated sexual assault, nor did it describe one, distinct detailed incident.

Rather, both A.M.’s testimony and Wilson’s recitation of her written report

described a particular manner in which appellant sexually assaulted her by

performing oral sex on her. The evidence indicated that the act occurred numerous

times. Accordingly, all of the incidents of oral sex were presented with equal

specificity, and none of those incidents were distinguished in any manner from one

another.

      We conclude that, to the extent a non-unanimous verdict was a theoretical

possibility due to the evidence that appellant performed oral sex on A.M. on

multiple but separate occasions, there was no egregious harm to him on the

specific facts of this case. There was no danger that some jurors would find that

appellant performed oral sex on A.M. on or about the date alleged in the charge,


                                          16
while others would have found that he committed that same offense on some other,

unspecified date. A.M. articulated one type of sexual act committed by appellant.

The evidence did not distinguish between any particular oral sex incidents. A.M.

either was credible in giving this consolidated account or she was not. See Owings

v. State, 541 S.W.3d 144, 150 (Tex. Crim. App. 2017); see also Dixon v. State, 201
S.W.3d 731, 735 (Tex. Crim. App. 2006). Further, to the extent Wilson’s report

indicated that the act happened on more than one occasion, the report did not

provide any additional detail beyond A.M.’s own testimony at trial.

      We overrule appellant’s second issue.

                                   Conclusion

      We affirm the judgments of the trial court.



                                                Michael Massengale
                                                Justice

Panel consists of Justices Massengale, Brown, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           17